Title: To James Madison from Richard Cooper, 31 May 1801
From: Cooper, Richard
To: Madison, James


Sir,Cooperstown May 31st. 1801
I had the honor of receiving your letter of the 13th. inst. yesterday, in answer to mine of the 25th. ulto. I conclude you do not understand the agency in its true light—it was the intention of Congress to have a true statement of the valuable Copper Mines on our side of Lake Superior, and to know the disposition of the Indian tribes (to whom they belong) relative to selling a tract of Land to include them; and the President was requested, to procure such information; that the same could be submitted to Congress at their last session, he did not do this until October last—then my orders were to proceed as soon as convenient—to have proceeded in those high Latitudes in the Winter, would have been waisting the public money, besides, the letter to the Military Posts advising them to aid me in the undertaking, states that I was to proceed in the Spring; knowing that it was impossible to render service to Government in this business in the winter. The late Administration had no idea that the resolution of Congress was obsolete, because the President did not meet the request as early as he might have done, however I did not loose a day after I received the notice of my appointment—I obtained a Mineralogist at fifty dollars pr. month for the Summer—prepared mineing Tools and presents for the Indians—an expensive Boat constructed for the journey, and all kinds of Stores and Utensials necessary for such an undertaking many of which are perishing. I have put myself out of business and employed hands that have done the same, and we must be allowed. I had at the first opening of the Spring proceeded and was stopped on my way by orders, which I instantly obeyed: and as I am conscious of loosing no time; but in all things acting within my orders, I must request, that you will send me your order to pay such sums to the men as may be a just compensation; and that the Boat, Stores, Presents, Utensials and Provisions may be sold as the Governments. Whatever money may remain over my just demands, shall be restored to your order instantly, after the same is ascertained. I may add Sir, for the future operations of the Nation, that during the Winter I procured satisfactory information, that those Mines are invaluable to the United States. With great regard I have the honor to be Sir, Your very hble. servt.
(Signed)   Richd. Cooper
 

   
   Tr (DNA: RG 233, Presidential Messages, 7th Cong.). Marked “Copy.” Sent as enclosure in JM to Jefferson, 29 Mar. 1802 (ibid.).



   
   Richard Cooper was the eldest son of Federalist congressman William Cooper, founder of Cooperstown. New York, and the brother of James Fenimore Cooper.


